 HUSKY OIL. NPR OPERATIONSHusky Oil NPR Operations, Inc. and InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 959. Case 19CA -10790September 25, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 20, 1979, Administrative Law Judge JamesT. Rasbury issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Husky Oil NPROperations, Inc., Anchorage, Alaska, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The following obviously inadvertent errors in the Administrative LawJudge's Decision are noted: The record reveals that the Union was unsuc-cessful in its efforts to contact the employees at their homes, rather than, asindicated by the Administrative Law Judge. at the airport in Anchorage.Alaska. Likewise, the record reveals that Camp Lonely only receives thecommercial radio station in Barrow, Alaska, intermittently. not that. asfound by the Administrative Law Judge, the Barrow station only transmitson an intermittent basis.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard in Anchorage. Alaska, on March 27, 1979. TheComplaint and notice of hearing was issued on November7. 1978. based upon a charge filed on September 27, 1978.1[ All dates hereinafter will refer to the year 1978 unless otherwise indi-cated.An amended charge was filed on March 13. 1979. andserved on Respondent on or about the same date which didnothing more than show the correct name of Respondentand add the name and address of an Anchorage. Alaska.contact for the Respondent.The complaint alleges a violation of Section 8(a)( I ) of theNational Labor Relations Act. as amended (herein Act) inthat the Union sought and was denied permission bh Re-spondent to personally contact and communicate with Re-spondent's employees at an isolated work location at ('ampLonely. Alaska. in connection with the Union's desire torepresent said employees in a forthcoming NRB-con-ducted representational election. Respondent's answer wastimely filed on November 14 and admits certain prerequi-site jurisdictional data. but denies the commission of ansunfair labor practices.Helpful briefs have been filed by the General Counseland Respondent and have been carefully considered.Based upon the entire record. including my observationof the demeanor of the witnesses. I herebv make the fO)llow-ing:FINDIN(iS OF FACII. JURISDIO(' ()NRespondent is a Delaware corporation with an office andplace of business in Camp Lonely. Alaska. where it is en-gaged in the business of exploring the national petroleumreserves in the State of Alaska. During the past 12 months.which period is representative of all times material herein.Respondent in the course and conduct of its business opera-tions had gross sales of goods and services valued in excessof $500,000. During that same period of time. in the courseand conduct of its business operations. Respondent pur-chased and caused to be transferred and delivered to itsfacilities within the State of Alaska goods and materialsvalued in excess of $50,000 directly from sources outsidethe State of Alaska. or from suppliers within said Statewhich in turn obtained said goods and materials directlyfrom sources outside the State of Alaska. Based upon theseadmitted facts. I herewith find Respondent to be. and at alltimes material herein to have been, an employer engaged incommerce within the meaning of Section 2(2). (6). and (7)of the Act.II. TE I.ABOR OR(;ANIZATION NVoIVElI)The International Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers of America. I.ocal 959 (hereinUnion) is, and at all times material herein has been. a labororganization within the meaning of Section 2(5) of the Act.III. TE A.t.EGED UNFAIR I.ABOR PRACTI(ESA. The IssueThe issue involves an interpretation of' .L. R. B. v. Bah-cock & ;/ilcox Company, 351 U.S. 105 (1956). Are Respon-dent's employees located in a sufficiently remote and iso-lated area as to require Respondent to allos a nonemployee245 NLRB No. 68353 DECISIONS OF NAIONAL LABOR RELATIONS BOARDunion representative reasonable access to said property andemployees, or are there other available channels of commu-nication through which the Union might communicate withthe employees?B. BackgroundPursuant to a petition filed on January 25 in a Stipulationfor Certification Upon Consent Election approved by theRegional Director for Region 19 on February 15, an elec-tion by secret ballot was conducted on March 17 amongRespondent's employees in the following appropriate bar-gaining unit:All heavy equipment operators, truck drivers, mechan-ics, electricians, warehousemen, laborers, oilers, main-tenance men, medics and airport coordinators em-ployed by the Employer at Husky Oil NPR Operationsat Camp Lonely, Alaska; but excluding all office cleri-cal employees, professional employees, confidentialemployees, guards and supervisors as defined by theAct.On March 24 the Union filed timely objections to the elec-tion and on May 24 the Regional Director for Region 19issued his report and recommendations on challenged bal-lots and objections in which he recommended that theMarch 17 election be set aside and a second election con-ducted (see G.C. Exh. 2). On August 8. the Board issued itsdecision and direction of a second election (see G.C. Exh.4).On September 15 representatives of Respondent, theUnion. and the Board met to discuss holding the secondelection as directed by the Board. At this meeting a Team-ster representative requested permission to land the Union'splane at the Camp Lonely airstrip and to go into CampLonely to talk to Respondent's employees. Respondent de-nied the Union's request. Respondent took the position thatthe Union had alternative means of communicating withthe employees and offered to give the Union the home ad-dresses, telephone numbers, and R & R schedules of itsemployees in connection with the Excelsior list to be pro-vided for the second election.' The September 15 meetingwas brought to an abrupt close with the Union's announce-ment that it was filing an unfair labor practice charge basedupon the Company's refusal to grant it permission to con-tact the employees at Camp Lonely, a denial which wouldserve to block the election.C. The EvidenceMost of the relevant facts are not in serious dispute andhave been taken from the testimony of Craig Schulz, man-ager of employee relations for Husky Oil Company, andPaul Johnson, support services superintendent at CampLonely for Husky Oil NPR Operations.Camp Lonely is situated on the Arctic Ocean approxi-mately 660 air miles north of Anchorage, Alaska, and is2 R & R refers to the rest and recreation schedule of the employees. Theemployees' schedules vaned. Some worked 2 weeks on and 2 weeks off,others worked 4 weeks and 2 weeks off, and a few employees worked 6 weeksand 2 weeks off.accessible only by air (see Resp. Exh. 3). The camp does nothave a commercial airport, but there is an airstrip and anairport terminal, apparently under the control of the Re-spondent, and a hold harmless agreement must be signedwith Respondent before private or chartered aircraft can helanded at the airstrip.Respondent is engaged in the exploration of the nationalpetroleum reserve in the State of' Alaska pursuant to a con-tract with the United States D[epartment of the Interior. Inthis connection. Respondent maintains an oil drilling campand supply center at Camp I.onely, Alaska, where it em-ploys approximately 45 employees in the ahove-describedbargaining unit. Employees are housed and take their mealsat the camp (see Resp. Exh. 2. 4. 5. and 6). Employees work12-hour shifts either 7 a.m. to 7 p.m. or 7 p.m. to 7 a.m. -7 days per week.Employees are housed two in a room. here are no tele-phones in the individual rooms. but there is one public tele-phone located in the dormitory area (see Resp. Exh. 2. thepoint marked with the letter "t." for the telephone's exactlocation). This telephone is not operated through the Em-ployer's switchboard, but in order to receive an incomingcall someone would have to be waiting at the telephone.(While there was some testimony indicating that there is acentral loudspeaker or internal communicating system.there was no testimony tending to indicate that this wouldbe available to the rank-and-file employees or accessible incase of an incoming call at the public telephone booth.) Thepublic telephone could only be utilized for outgoing tele-phone calls by the use of a credit card.Mail is addressed to the employees in care of Respondentat its Anchorage facilit. Respondent then places the mailin a mail sack and sends it aboard an aircraft to ('ampLonely. The mail is separated and placed in open alphabeti-cal slots within an hour or an hour and a half of its arrivalat the camp.Camp Lonely is capable of receiving the broadcast of tworadio stations. One is an armed forces station which is notpermitted to broadcast commercial messages and the otheris a commercial station located in Barrow, Alaska, whichonly transmits on an intermittent basis. The camp does notreceive direct commercial television broadcast. However,Respondent purchases videotapes of regular television pro-grams seen in Anchorage which are then telecast in andaround Camp Lonely. There is one television set availablein the recreational area for all employees, and a few em-ployees have their own televisions in their rooms. Respon-dent generally purchases sufficient tapes to provide ap-proximately 2-1/2 hours of television programming perday, per shift, or a total of 36 hours per week.As far as this record reveals, of the approximately 45employees in the bargaining unit, 5 or 6 reside in one of thelower 48 States, 2 or 3 reside at locations in Alaska otherthan Anchorage and the remaining number reside in oraround the Anchorage area.All transportation to and from Camp Lonely for Respon-dent's employees is arranged fo)r by the Company withGreat Northern Airlines. which has terminal facilities at theAnchorage airport (see Resp. Exhs. 8 and 9).While the record reveals that because of' the generallycrowded conditions and the limited facilities, and because354 HUSKY OIL NPR OPERATIONSof the distraction to the work force, the Respondent main-tains a rather strict rule regarding casual visitors to CampLonely, nevertheless, it also reveals that there have beensuch outsiders as a man and wife photography team, corpo-rate management executives and their wives, two nativesfrom Barrow, Alaska, on their snowmobile, and the An-chorage Desk and Derrick Club.'Respondent's ArgumentsRespondent contends that the Union might have reachedthe employees if it had made reasonable efforts to do so byutilizing other available channels of communication. Theypoint out that it would be possible to buy commercial timeon the television programs and thus their message might beseen by the employees at Camp Lonely. To accomplish this.however, would be more difficult than it might seem. Thecassettes that are purchased contain an entire program as itwas televised at the station in Anchorage. Most of theseprograms are national programs on which the cost of adver-tising is extremely expensive and could not be arranged forlocally. Additionally. even if the Union sought to reach theemployees through this method. it would have no assurancethat the programs on which it elected to advertise or carrytheir message to the employees would be selected by theCompany for transmission at Camp Lonely. It would bepossible to reach the employees by mail and. even thoughRespondent might be fully aware of the fact that the em-ployees were receving union literature (because of the wayin which the mail is made available to the employees), I donot regard this procedure as totally undesirable.'Respondent also contends that the airport terminal of theGreat Northern Airlines is like a funnel through which alltraffic between Anchorage. Alaska. and Camp Lonely,.Alaska. must pass and. thus, had the Union accepted itsoffer to provide the rest and recreational schedules of eachof the employees, it would have been relatively easy to havea face-to-face contact and communication with all of theemployees in the bargaining unit. However, the evidencereveals that the R & R schedules are frequently altered-either to accomodate the employee or because of the work-load and even when the R & R schedules remain intact.the plane schedules are not too dependable because of thesevere weather. Moreover. the testimony reveals that suchefforts as the Union has made to contact employees at theairport have been highly unsuccessful, because the employ-ees are primarily concerned with meeting and being withtheir families at this time.Respondent argues that the General Counsel must provethat the Union has availed itself of all other means of com-munications in order for the complaint to be sustained, cit-ing The Falk Corporation. 192 NLRB 716 (1971). Respon-dent then quotes a portion of the Falk decision wherein it issaid: "General Counsel must establish that the Union is3 The Desk and Derrick Club is compnsed of women working in the oilindustry. The record does not reveal the number of members in the Desk andDernck Club who made the visit to Camp Lonely or whether they stayedovernight.' It must be noted, however, that Respondent was found to have unlaw-fully discharged Arnold J. Cramer because of his union activity In Hurskv OilN.P.R Operations Inc.. 235 NLRB 418 (1978). which case is currentl onappeal by the Respondent to the 10th Circuit Court of Appeals.unable by reasonable efforts through other available chan-nels of communications to reach the employees with itsmessage." There is a distinction, however, between Respon-dent's assertion, namely, that the Union must avail itself ofother means of communication in order for the complaintto be sustained, and the quote from the Flk case whichstates that it must be shown that the Union is unable toreach the employees through other available channels ofcommunication. It is possible for the Union to prove thelatter without necessarily having made every conceivableeffort to avail itself of the other means of communication.As the Board said in footnote 7 on page 707 of MonogranAlodes, Inc.. 192 NLRB 705 (1971):'[W]e do not believe that the critical issue in this casehinges on the question whether the Union did, in fact.make a "reasonable effort" to reach these employees,Whether or not such an effort was made, it is the op-portunity to make such an effort because of "the loca-tion of the plant and the living quarters of the emplo3-ees" which is determinative of the Union's right toapproach the employer's employees on his propert).Babcock & Wilcox. 351 U.S. 105. 113.AnalysisIn an early case, Republic Aiaion Corporatiol v.N.I.R.B. 324 U.S. 793. 799 (1945), the court recognizedthat in a "mining or lumber camp where employees passtheir rest as well as their worktime on the Employer's prem-ises ... union organization must proceed upon the employ-er's premises or be seriously handicapped."All of the legal reasoning necessary to reach a decision inthis case was set out by the United States Supreme Court inthe Babcock & Wilcox decision, supra at 111 113. in thefollowing paragraphs:In these present cases the Board has set out the factsthat support its conclusions as to the necessity for al-lowing nonemployee union organizers to distributeunion literature on the company's property. In essencethey are that nonemployee union representatives. ifbarred. would have to use personal contacts on streetsor at home. telephones, letters or advertised meetingsto get in touch with the employees. The force of thisposition in respect to employees isolated from normalcontacts has been recognized by this Court and byothers ...It is our judgment, however, that an employer mayvalidly post his property against nonemployee distribu-tion of union literature if reasonable efforts by theunion through other available channels of' communica-tion will enable it to reach the employees with its mes-sage and if the employer's notice or order does notdiscriminate against the union by allowing other distri-bution ...This is not a problem of always open or alwaysclosed doors for union organization on company prop-erty. Organization rights are granted to workers by the'The Falk/ (orporation case and ,foniogram tModels. Inc. were both de-cided on Ihe same day355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame authority, the National Government, that pre-serves property rights. Accommodation between thetwo must be obtained with as little destruction of oneas is consistent with the maintenance of the other. Theemployer may not affirmatively interfere with organi-zation; the union may not always insist that the em-ployer aid organization. But when the inaccessabilitv ofemployees makes ineffective the reasonable attempts bynonemployees to communicate with them through theusual channels, the right to exclude from property hasbeen required to yield to the extent needed to permit com-munication of information on the right to organize.The determination of the proper adjustments restswith the Board....The distinction is one of substance. No restrictionmay be placed on the employees' right to discuss self-organization among themselves, unless the employercan demonstrate that a restriction is necessary to main-tain production or discipline.... But no such obliga-tion is owed nonemployee organizers. Their access tocompany property is governed by a different consider-ation. The right of self-organization depends in somemeasure on the ability of employees to learn the ad-vantages of self-organization from others. Conse-quently, if the location of a plant and the living quar-ters of the employees place the employees beyond thereach of reasonable union efforts to communicate withthem, the employer must allow the union to approach hisemployees on his property. [Emphasis supplied.]Thus, in N.L.R.B. v. Lake Superior Lumber Corp.. 167F.2d 147 (6th Cir. 1948), cited with approval in Babcock &Wilcox, the employer operated remote lumber camps sev-eral miles from the nearest settlement. Employees worked,ate, and slept within camp confines and seldom left thepremises, even on Sundays. In deciding the case, the 6thCircuit had concluded that property rights must give way toaccess by union organizers "where the circumstances aresuch 'that union organization must proceed upon the Em-ployer's premises or be seriously handicapped.' " 167 F.2dat 151, quoting Republic Aviation Corp., 324 F.2d 793, 799).Thus, in S & H Grossinger's Inc., 156 NLRB 233, 247-265 (1965), enfd. 372 F.2d 26, 29-30 (2d Cir. 1967), theBoard and the court found that access was required in acase involving a resort hotel where some 60 percent of theCompany's employees resided, leaving the premises onlyrarely and only for brief periods. The Court, in upholdingthe Board's conclusion, noted that "the majority of the em-ployees live on the Employer's premises. They cannot bereached by any other means practically available to unionorganizers."In Alaska Barite Company, 197 NLRB 1023, 1028 (1972),affd. 83 LRRM 2992, 71 LC 113.878 1973), cert. denied 414U.S. 1025, the Board ordered access where employeesworked at an ore processing plant on a remote island whichwas accessible only by air or sea. The employees lived onthe island during the 5-day workweek but were free to gohome for 3-night, 2-day weekends. The Board, consistentwith the principal stated in Babcock & Wilcox, found, "thelikelihood that with respect to any given date the ...Union's representative would find a significant number of...workers accessible without personally visiting their[working place] merits characterization as minimal."In Sabine Towing and Transportation Co., 205 NLRB 423(1973), the Company's boats operated in coastal and Carib-bean waters and put into various ports about eight times amonth on irregular schedules. In findings the Employer'sno-access rule unlawful, the Board stated (at 424):[T]he Union was relegated in large part to trying tocollar employees on a catch-as-catch-can basis duringtheir brief stays in port. The demonstrably availablechannels of communication simply did not satisfy theemployees' right to be given the benefit of [the Union's]position on the issues raised by the election campaignespecially in light of the hostility to [the Union] towhich they were exposed aboard ship as manifested inthe other unfair labor practices found herein ....It seems perfectly clear in the case at hand, and I here-with find, that it was impossible for the nonemployee unionorganizers to reach the employees by the usual means ofcommunicating. and thus Respondent violated Section8(a)(I) of the Act when it prohibited and denied TeamsterLocal 959 organizers access to Camp Lonely and the em-ployees located and working there. The Respondent's "NoVisitation Rule" has not been rigidly enforced and thus Re-spondent has failed to prove that such a restriction is neces-sary to maintain plant discipline and production.CON(IUSIONS OF LAW1. Husky Oil NPR Operations, Inc., is an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent, by denying the Union nonemployee or-ganizers access to its employees at Camp Lonely, Alaska,has interfered with, restrained, and coerced its employees inthe exercise of their rights as guaranteed in Section 7 of theAct and thus violated Section 8(a)(1) of the Act.THE REMIDYHaving found that Respondent unlawfully denied theTeamsters Local 959 access to its employees at CampLonely, Alaska, I shall order that Respondent grant suchaccess to the Teamster nonemployee union organizers, sub-ject to reasonable regulations.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6The Respondent, Husky Oil NPR Operations, Inc., itsofficers, agents, successors, and assigns, shall:b In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.156 HUSKY OIL NPR OPERATIONS1. Cease and desist from:(a) Continuing or giving affect to policies or companyrules pursuant to which representatives of InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Teamsters Local 959 have been deniedaccess to employees at Camp Lonely, Alaska, for the pur-pose of soliciting their support during their free time, or forthe purpose of consulting, advising, assisting, or otherwisecommunicating with them during their free time in regardto their rights to self-organization; provided, however, thatnothing herein contained shall be construed to prohibit Re-spondent from making and enforcing reasonable regula-tions with respect to visits by such nonemployee union rep-resentatives.(b) In any similar manner interfering with, restraining,or coercing its employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its place of operations at Camp Lonely,Alaska, on the company bulletin board, or such otherplaces as the usual notices to employees are posted, copiesof the attached notice marked "Appendix."7Copies of suchnotice on forms provided by the Regional Director for Re-gion 19, after being signed by an authorized representativeof Respondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."that said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 19. in writ-ing, within 20 days from the date of this Order what stepsRespondent has taken to compl herewith.APPENDIXNOTICWI To EMPI.OYEESPOSIIDo BY ORDER OF IHFNATIONAL. LABOR RELATIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which parties had the opportunity to giveevidence, it has been determined that we, Husky Oil NPROperations, Inc.. have violated the National Labor Rela-tions Act, and we have been ordered to post this notice.WE WILL, subject to reasonable rules and regula-tions, allow nonemployee Teamsters Union Local 959organizers to have access at Camp Lonely, Alaska. toour employees during their free time for the purpose ofsoliciting their support, or for consulting, advising,meeting, or assisting our employees in regard to theirrights to self-organization.WE WILL NOT in any similar manner interfere with.restrain, or coerce employees in the exercise of' therights guaranteed them in the National Labor Rela-tions Act.All of our employees are free to become, remain, or re-frain from becoming or remaining members of the above-named or any other labor organization.HUSKY OIL NPR OPERATIONS INC.357